---------------------------------------

                                                                                                FILED
                                                                                                 JUL 3 1 2012
                                     UNITED STATES DISTRICT COURT                         Clerk, U.S. Drstrict & Bankruptcy
                                     FOR THE DISTRICT OF COLUMBIA                        Courts for the District of Columbia
       ABDUL WAKIL AMIRI,


                                Plaintiff,

              v.                                            Civil Action No.    12 1262
       UNITED STATES OF AMERICA, et al.,

                                Defendants.


                                             MEMORANDUM OPINION

              This matter is before the Court on plaintiff's application to proceed in forma pauperis and

       his prose complaint. For the reasons stated below, the Court will grant the application and

       dismiss the complaint.


              Plaintiff alleges that he was evicted from his apartment, and he purports to bring this tort

       action for damages against the Superior Court judge who presided over the action brought by his

       former landlord in the Civil Division, Landlord and Tenant Branch, ofthe Superior Court of the

       District of Columbia. The complaint will be dismissed.


                      The judge enjoys absolute immunity from liability for damages for acts

       committed within his judicial jurisdiction. See Mirales v. Waco, 502 U.S. 9 (1991); Forrester v.

       White, 484 U.S. 219 (1988); Bradley v. Fisher, 13 Wall. 335, 20 L.Ed. 646 (1872). That

       jurisdiction includes civil matters, see D.C. Code§ 11-921(a), including actions for possession of

       real property, see D.C. Code§ 16-1501 ("When a person detains possession of real property

       without right, ... the Superior Court ... , on complaint under oath verified by the person

       aggrieved by the detention, or by his agent or attorney having knowledge of the facts, may issue




                                                                                                                         3
-----------------------------------------



     a summons ... to the party complained of to appear and show cause why judgment should not be

     given against him for the restitution of possession").


               An Order is issued separately.




     DATE: